Exhibit 10.1

CONFIDENTIAL TREATMENT

STANDARD MANUFACTURING AGREEMENT

Solectron Corporation, (“Supplier”) a Delaware corporation whose principal place
of business is located at 847 Gibraltar Drive, Milpitas, CA 95035 and Teradyne,
Inc., (“Customer”), a Massachusetts corporation whose principal place of
business is located at 321 Harrison Ave., Boston, MA 02118 in their desire to
formulate a strategic business relationship and to define their expectations
regarding this relationship, hereby agree as follows:

 

1.0 Precedence

 

1.1. This Agreement is intended by Supplier and Customer to operate as a basic
set of operating conditions regarding their respective business relationship.
Product specific requirements and pricing will be mutually agreed to and
documented by an addendum to this Agreement.

 

1.2. Should any conflict occur, this Agreement and its addenda shall prevail
over the terms and conditions of any quotation, purchase order, acknowledgment
form or other instrument.

 

1.3. This Agreement may be executed in one or more counterparts, each of which
will be deemed the original, but all of which will constitute but one and the
same document. The parties agree this Agreement and its addenda may not be
modified except in writing signed by both parties.

 

2.0 Definitions

 

2.1. The term “Customer” shall be defined as Teradyne, Inc., including all of
its domestic and international divisions and subsidiaries.

 

2.2. The term “Supplier” shall be defined as Solectron Corporation including,
but not limited to, Solectron Technology Singapore Pte. Ltd., Solectron
Technology Sdn Bhd, Solectron Netherlands BV and any other Offshore Business
Headquarters, and all of its domestic and international divisions and
subsidiaries.

 

2.3. The term “Product(s)” shall be defined as item(s) manufactured or sold by
Supplier and listed in Current Price List and as otherwise agreed in writing by
the parties.

 

2.4. The term “Purchase Order” shall be defined as Customer’s written
authorization to build and ship a specific quantity of item(s) for a specified
Delivery Date for a specified price.

 

2.5. The term “Cycle Time” shall be defined as the time required to convert
piece parts to finished assemblies and deliver to Customer’s facility after
issuance of purchase order.

 

2.6. The term “Delivery Date” shall be defined as the Product delivery date
reflected on Customers purchase order or the latest agreed upon delivery date
for rescheduled orders for delivery at Customers location set forth on the
purchase order.

 

* - Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (“SEC”).



--------------------------------------------------------------------------------

2.7. “Current Price List” refers to the contract attachment which defines the
price of any and all board assemblies to be supplied by Supplier at a specific
revision, specific price, specific lead-time, whether in turnkey or consignment
or a combination thereof and may be revised by mutual written agreement of the
parties.

 

2.8. “Non-Standard Components” are components purchased for Products that
Supplier purchased on behalf of Customer in performance of a Purchase Order or
Forecast that are non-cancelable, non-returnable, have been altered from
original packaging and/or received value added services, such as programming,
tape and reeling or special customer marking, or unusable in manufacturing for
Supplier’s other customers. Such parts shall be identified in writing at time of
contract approval or upon release of a new board assembly requirement, which
includes such components and shall be resubmitted upon any change to part status
at Supplier. Due to the dynamic nature of such listing, Seller may experience
changes in designation during the quarter. In such event, if material liability
is created due to a forecast change by Buyer, Seller will provide backup data to
justify the Buyer liability. Notwithstanding the above, Buyer is liable for
standard components that have been altered from original packaging and/or
received value added services, such as programming, tape and reeling or special
Buyer marking that Seller can not mitigate.

 

2.9. The term “Order Policy” refers to the method of controlling inventory by
buying different classifications of parts at different intervals and in
different increments, as set forth in Supplier’s order policy, see below, which
will be reviewed quarterly and modified based on mutual consent.

 

ORDER POLICY

Parts

Classification

  

% Demand

$

  

Dock to

Stock Time

  

Order Interval / Lot

Size (Shop Days)

A

   [     ]*%    [     ]*    [     ]*

B

   [     ]*%    [     ]*    [     ]*

C

   [     ]*%    [     ]*    [     ]*

 

2.10. “Consigned Components” are those components Customer will provide to
Supplier on a consignment basis at no charge which will be incorporated in the
manufacture of the Product.

 

2.11. “Turnkey Components” refers to the components provided by Supplier,
required to build the board assembly to the required configuration, manufactured
and supplied by vendors on the Customer’s approved vendor list (“AVL”) and
included in the current price of the Product.

 

2.12. “Standard Components” shall be defined as standard product (“off-the-shelf
technology”) which is not custom or unique to Customer’s design. These
components shall be further defined as those which can be canceled and/or
returned to the original supplier or used in other Supplier applications.

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

2 of 20



--------------------------------------------------------------------------------

2.13. “On-Time Delivery” is defined as between [     ]* days prior to and zero
(0) days after Delivery Date.

 

2.14. “Excess Material” is defined as material purchased and on hand at Supplier
in reasonable compliance with a Purchase Order or a Forecast that is in excess
of [     ]* of customer demand as projected in the Forecast.

 

2.15. “Custom Components” are defined as designed by Customer and are unique to
their product. Such parts shall be identified in writing at time of contract
approval or upon release of a new board assembly requirement, which includes
such components and shall be resubmitted upon any change to part status at
Supplier. Due to the dynamic nature of such listing, Seller may experience
changes in designation during the quarter. In such event, if material liability
is created due to a forecast change by Buyer, Seller will provide backup data to
justify the Buyer liability. Notwithstanding the above, Buyer is liable for
standard components that have been altered from original packaging and/or
received value added services, such as programming, tape and reeling or special
Buyer marking that Seller can not mitigate.

 

2.16. “Materials” as used in this Agreement is interchangeable with components
and/or parts.

 

2.17. “Forecast” shall be defined as the rolling 12-month requirement of
Products for which Customer intends to place firm Purchase Orders. Forecasts
shall be updated on a weekly basis and do not constitute firm orders to purchase
Product.

 

2.18. “Invoice Date” shall mean the date the invoice is issued by the Supplier
to the Customer for Product sold and delivered hereunder.

 

2.19. “Good Cause” shall exist for the termination by Customer or Supplier of a
Purchase Order or modification of a Forecast if the material breach by other
party of any term or condition of this Agreement or any addenda hereto is not
timely cured as provided in this Agreement.

 

2.20. “Effective Date” shall mean the date of this Agreement as set forth on the
signature page hereto.

 

3.0 Term

 

3.1. This Agreement shall commence on the effective date when signed by both
parties, and shall continue for an initial term of two (2) years. It is the
intent of both parties to automatically renew the Contract for successive one
(1) year increments unless either party requests in writing, at least [     ]*
days prior to the anniversary date, that this Agreement is to be renegotiated.

 

4.0 Product Forecast

 

4.1. It is agreed that Customer will provide Supplier, on a weekly basis Product
Forecast.

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

3 of 20



--------------------------------------------------------------------------------

4.2. Customer agrees to hold a firm four (4) weeks plus current week schedule in
the forecast. Schedule changes within four (4) weeks of Forecast plus the
current week may be required to support Customer demand, however they must be
mutually agreed to by both parties. Supplier shall provide Customer a net change
analysis of new forecasts and load forecast in MRP within five (5) business
days.

 

4.3. Business simulation or “what if” analysis will be required as business
conditions warrant. Supplier to provide an initial “sizing” of the request on a
best effort basis within a twenty-four (24) hour period. Supplier must provide a
complete analysis on how the Teradyne schedule can be achieved within five
(5) business days. This change must be mutually agreed upon. The initial
response will raise the constraining items, the complete response will provide
information on Supplier’s ability to solve these original constraints.

Key response items to include are:

 

  a. Material constraints.

 

  b. Manufacturing and test constraints.

 

  c. Premium and test charges.

 

5.0 Material Procurement

 

5.1. Customer to provide a certificate of compliance or deviation form with any
Customer supplied and/or consigned material that does not agree with the AVL.
Supplier is to only use material that is on the Customer AVL. Any material
substitutes must be authorized in writing by Customer. Customer is to provide
weekly updates to the AVL. This will be achieved via the Customer Component
Information System (CIS) system. It is required that Supplier updates its AVL
documentation accordingly within five business days.

 

5.2. The Supplier shall work with Customer to establish supply chain initiatives
to enhance the overall flexibility and responsiveness of the supply chain.
Supply Chain initiatives include such items as Vendor Managed Inventory (VMI),
Supplier finished good hubs, raw or semi-finished good kanbans at various stages
and supporting Teradyne’s Supply Chain Express Initiatives.

 

6.0 Purchase Orders and Price Reviews

 

6.1. Customer agrees to provide Supplier with Purchase Orders or Order releases
four (4) weeks in advance of delivery (or as otherwise provided by an addendum)
and shall become effective upon transmittal of the order to Supplier, providing
that these Purchase Orders and Order releases and the requirements therein were
set forth in the forecast. Any changes to a Purchase Order or an Order release
within four (4) weeks of the Delivery Date needs mutual agreement. Supplier
agrees to use its reasonable efforts to accommodate any changes requested less
than the four (4) weeks from the Delivery Date.

 

6.2.

Unless otherwise mutually agreed, Supplier and Customer will meet once every
three (3) months during the term of this Agreement to review pricing and
determine whether any

 

4 of 20



--------------------------------------------------------------------------------

 

price increase or decrease is required. Any price change shall apply only to
purchase orders or material releases issued after the effective date of such
price change. Pricing for Products and components will be maintained and agreed
to by both parties at the conclusion of each cost review.

 

6.3. Customer and Supplier will utilize [    ]*. Supplier’s [    ]* will be
applied as follows:

 

Specific [    ]* and [    ]* assemblies

(PNs: [    ]*)

[    ]* — [    ]*%

[    ]* other assemblies ([    ]*):

[    ]* — [    ]*%;

[    ]* assemblies:

[    ]* — [    ]*%.

 

6.4. Purchase Price Variation (PPV)

PPV reconciliation occurs quarterly in conjunction with the mutually agreed to
pricing review schedule. All variance occurrences within the given time frame
are included in the reconciliation with the exception of any out-of-cycle
unfavorable variances resulting from part change (per an ECO) or agreed to
premium charges resulting from forecast re-scheduled pull-ins or increases
within lead-time. Supplier will advise Customer when unfavorable PPV is
identified. PPV exceeding $[     ]* require prior Customer approval to order
placement and Customer will make reasonable efforts to approve unfavorable PPV
requests or settle with manufacturer to maintain pricing. PPV should not impact
any material buys required to meet scheduled commit dates and Supplier is
authorized to proceed with MRP execution to meet Customer requirements.

 

6.5. Cost Reduction

Supplier initiated cost reduction proposals, that are successfully implemented,
will be shared with the Supplier in the amount of [     ]* for the first
(1st) quarter. After the first (1st) quarter, [     ]* of the cost savings will
be provided to the Customer in the form of reduced assembly prices. The full
benefit of Customer initiated cost reduction will be provided to the customer in
the form of reduced assembly prices. Customer and Supplier shall mutually
determine if the supplier cost reduction proposals qualify for cost savings
sharing.

 

7.0 Delivery

 

7.1. Supplier will target 100% On-Time Delivery, defined in Section 2.13 for
each lot delivery scheduled for a single Delivery Date. This Section, as
appropriate, may be modified by an addendum to reflect specific Product
requirements.

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

5 of 20



--------------------------------------------------------------------------------

7.2. All Products shall be delivered FCA Supplier’s facility (Incoterms 2000).
All right, title and interest in, to and under Products shall transfer to
Teradyne when such Products are delivered to the carrier. Supplier shall use
reasonable commercial efforts to deliver Products on the applicable delivery
dates and assist Customer in arranging any desired insurance (in amounts that
Customer shall determine). All costs of shipping, insurance and freight and
customs duties, costs, taxes, premiums, and other expenses relating to such
transportation and delivery shall be at Customer’s expense.

 

7.3. If delivery schedules require acceleration or increase, Supplier will use
commercially reasonable efforts to meet the request, subject to material and
capacity availability.

 

7.4. Upon learning of any potential delivery delays, Supplier will immediately
notify Customer as to the cause and extent of such delay.

 

7.5. If Supplier fails to make deliveries at the specified time and such failure
is caused by Supplier, Supplier will, at no additional cost to Customer, employ
accelerated measures such as material expediting fees, premium transportation
costs, or labor overtime required to meet the specified delivery schedule or
minimize the lateness of deliveries.

 

7.6. Under normal working conditions the Customer will not incur
overtime-premium charges for work performed. From time to time unscheduled
demand may require overtime. Charges, if any, for such overtime will be mutually
agreed to in advance. The Customer must authorize premium charges for material.

 

8.0 Payment Terms

 

8.1. Supplier may issue an invoice to the Customer for Product sold and
delivered hereunder no earlier than the date the Product is delivered to the
common carrier. The invoice shall be sent electronically to Customer so that it
is received the same day as the issue date. Supplier and Customer agree to
payment terms of Net 30 days from the Invoice Date. Customer shall issue payment
electronically so that it is received 30 days from the Invoice Date.

 

8.2. Currency will be in U.S. Dollars unless specifically negotiated and
reflected in the addenda.

 

9.0 Quality

 

9.1. Supplier shall manufacture the Products in accordance with the quality
requirements; standards and expectations as mutually agreed to and reflected in
the addenda.

 

9.2. Improvement Goals

Customer and Supplier mutually agree that continuous improvement goals for cost,
quality and Cycle Time reduction shall be established, measured, and will be
reviewed at least quarterly to ensure the mutual goals are met and new goals are
identified.

 

6 of 20



--------------------------------------------------------------------------------

10.0 Engineering Changes

 

10.1. Customer may, upon advance written notice to Supplier, submit engineering
changes for incorporation into the Product. This engineering change notification
(“ECN”) shall document the change to effectively support an investigation of the
impact of such engineering change on price, delivery, quality and performance.
Supplier will review the engineering change and report to Customer within five
(5) working days. If any such change affects the price, delivery, quality, or
performance of said Product, an equitable adjustment will be negotiated between
Supplier and Customer. When required Supplier will respond within one
(1) business day with a cost, schedule, and inventory exposure impact analysis,
if any, to incorporate the ECN. This one-day response will be on a best efforts
basis.

 

10.2. Supplier agrees not to undertake significant process changes, design
changes, or process step discontinuance without prior written notification and
concurrence of the Customer.

 

11.0 Inventory Management

 

11.1. Only to the extent reasonably necessary to timely meet forecasted demand,
Purchase Orders, and delivery dates, Supplier is authorized to procure material
on behalf of Customer based on the submittal of an Forecast or Purchase Order
from the Customer. Supplier will procure material based on Order Policy. The
Order Policy will be reviewed quarterly and adjusted based on business needs.

Supplier is authorized to purchase materials using standard purchasing practices
including, but not limited to, acquisition of material recognizing economic
order quantities, supplier minimum and multiple order quantities, Order Policy
and long lead time component management in order to meet the forecasted
requirements of Customer. Any purchases made in excess of the MRP requirements
due to minimum order quantity, lot sizing or economic order quantities that
increase the Customers inventory liability by greater than $[     ]* must
require the Customer approval. Customer recognizes its financial responsibility
for the material purchased by Supplier on behalf of Customer, provided Supplier
executes to the requirements herein. Supplier shall obtain prior written
authorization from Customer for any deviation from these practices. Customer’s
financial responsibility for such material purchased by Supplier based on a
Forecast is strictly limited to that defined in this Section of the Agreement.

 

11.2. Material Cancellation/De-expedite

Customer may cancel/de-expedite material by means of modifying the weekly
Forecast or providing a written cancellation notice to Supplier of an
outstanding Purchase Order.

(a) Modification in the Weekly Forecast – Modifications to the Forecast may
result in material cancellation or de-expedites if the change in Forecast either
eliminates the demand for the part, or moves out the Purchase Order due date by
more than four (4) weeks beyond the originally-scheduled delivery date. In the
event material cancellation is required, the Supplier is obligated to comply
with sections 11.3 to 11.6 below.

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

7 of 20



--------------------------------------------------------------------------------

(b) Changes via a written cancellation notice—major events such as a cancelled
order by the Customer, may cause a significant reduction in demand. In these
cases the Customer shall issue the Supplier a formal written cancellation
letter. Any cancellation or de-expedite charges are to be provided to Customer
within three (3) days or less from the date of the notification of the
cancellation and will be reviewed on an as needed basis until closure. This
process will require the approval of the subcontract manager at Customer and
will be worked through the Supplier Program Manager.

 

11.3. Compensation for Cancelled Material

Customer may terminate or cancel a Purchase Order or modify a Forecast at any
time for Good Cause, with liability limited to: (i) Purchase Orders that have
been fulfilled prior to the date of termination or cancellation; (ii) Excess
Material existing at the date of termination or cancellation; (iii) completed
Product inventory existing at the date of termination or cancellation. In the
event of a termination or a cancellation of a Purchase Order or the modification
of a Forecast by Customer for reasons other than Good Cause or the qualification
of material as Excess Material, Customer agrees to compensate Supplier for
Products and material inventory as follows: (i) the contract price of all
finished Products in Supplier’s possession (provided that the finished goods
were authorized by a Customer Purchase Order), (ii) the standard cost of
material inventory (including cost of acquisition) and customer specific value
added materials or services and value add, whether in raw form or a Work in
Process (“WIP”), and not returnable to the vendor or usable for other customers,
(iii) the standard cost of material on order which cannot be canceled and is to
be received by Supplier (including cost of acquisition), the standard cost of
material on order which cannot be canceled and has been or will be cancelled at
the sub-tier supplier and not received at Supplier (cost of acquisition will not
be applied) and (iv) any imposed vendor cancellation charges incurred with
respect to material canceled or returned to the vendor, or otherwise set forth
in an addendum. Cancellation issues are to be handled in accordance with
Section 11.7 Excess Inventory Payment.

 

11.4. General Cancellation Provisions

The following applies to all cancellation regardless of reason:

 

  •  

Mitigation Efforts: The Supplier shall make all reasonable efforts to mitigate
its costs and liabilities in the event of the cancellation or modification of a
Purchase Order or a Forecast or the qualification of material as Excess
Material, including, without limitation, the immediate cessation of all
manufacturing activities and the provision of notice to Supplier’s vendors
within five (5) business days to cancel all outstanding orders and stop all
production. The Supplier must also make all commercially reasonable efforts to
mitigate its liabilities by, for example, reviewing other customers’
requirements for the same parts. Should such matches be found, Supplier agrees
to internally transfer excess components to these customers to dispose of these
parts.

 

8 of 20



--------------------------------------------------------------------------------

  •  

Teradyne will not be liable for any standard commodity material which can be
consumed by Solectron’s other customers’ requirements within ninety (90) days,
or can be returned to suppliers at no charge.

 

  •  

In the event Supplier seeks any compensation from Customer under this section
11, the Supplier must reasonably substantiate costs, expenses, damages and
claims and must receive written authorization from the Customer prior to taking
action that may result in cancellation charges that are to be borne by or
assessed against the Customer. Mitigation documentation and identification of
component Excess Material to Product, will be provided for the high cost
components.

 

11.5. Inventory Reporting and Analysis Requirements

Supplier shall review and discuss with Customer, on a weekly basis, inventory
reports generated which identify the Customers inventory exposure, the net
change in exposure caused by the latest week MRP, and the order
alignment/cancellation actions required of Solectron to reduce on order
exposure.

The following inventory reports will be made available by Supplier at such time
they are reasonably requested by the Customer.

All inventory reporting to be segregated by Non-Standard and Standard parts.

Cancellation/De-Expedite Status

The Supplier will provide to Customer, on a bi-weekly basis a written report
indicating the following:

 

•  

Newly identified de-expedite and cancel opportunities sorted by sub-tier
supplier in descending dollar order based on the cancelled portion. Newly
identified de-expedite and cancel opportunities are defined as the new MRP
actions identified during the past two week period.

 

•  

The Supplier’s performance against the previously recorded de-expedite and
cancel opportunities sorted by sub-tier supplier in descending dollar order
based on the cancelled portion.

 

•  

By board type in descending dollar order based on the cancelled portion.

 

•  

The previously recorded de-expedite and cancel opportunities must be
identifiable to the date that the MRP action was initiated.

Excess Material Exposure

The Supplier will provide a written weekly summary report of Excess Material
that includes:

 

•  

Total on hand inventory

 

9 of 20



--------------------------------------------------------------------------------

•  

Total on order inventory

 

•  

Excess Material

 

•  

Excess Material on order

 

•  

The fifty (50) highest valued parts that are Excess Material

 

•  

The total Customer inventory value

The Supplier will provide a written weekly report that reflects:

 

•  

Raw form materials

 

•  

WIP

 

•  

Finished goods or Products

 

•  

Material on order

Detailed back-up reporting to be provided on a monthly basis or upon request.

 

11.6. Excess Inventory Disposition:

 

11.6.1 Contra-Asset Account On-hand Raw Material, WIP, Finished Goods and
on-order Raw Materials liabilities will be evaluated monthly relative to
Customer Forecast.

In the first week of Supplier’s Fiscal Month, Supplier will notify Customer of
inventory balance in excess of Customer’s [    ]* demand at the end of prior
Supplier’s fiscal month. By the 15th day of each month, Customer will provide a
PO to Supplier for the quoted material value of the excess inventory position.
Supplier will book the PO payment to an inventory reserve allocated to Customer
on Supplier’s balance sheet. The parts will physically stay in Supplier’s
stockroom, warehouse, or WIP stock.

The value of excess inventory payments will continue to show in Supplier’s gross
inventory, but the inventory reserve (contra-asset) will cause the net inventory
position of Supplier’s Customer inventory to be reduced less than the gross
position. Reporting of inventory balances to Customer by Supplier would show an
itemization of parts that equals the gross position with a line at the bottom of
the report which would reflect the reserve position and show a net inventory
number.

Customer may ship to Supplier a mutually agreed quantity of Customer owned
material at Supplier’s current budget price that has demand in the Forecast.
Supplier will receive and hold such inventory into Supplier’s on-hand inventory
and Supplier will book the inventory value to the reserve account (contra-asset)
allocated to Customer on Supplier’s balance sheet. The parts will be physically
located in Supplier’s active stockroom, warehouse, or WIP stock.

Supplier will refresh the excess inventory analysis to reflect the changes in
on-hand inventory on a monthly basis, and provide a consumption report to the
Customer the first week of the next month. Supplier is fully responsible for the
value of all inventories held

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

10 of 20



--------------------------------------------------------------------------------

in Supplier’s warehouse. By the 15th day of each month, Supplier will provide a
PO (payment terms of net 30) to Customer for physical inventory reductions as
inventory is consumed or otherwise mitigated.

 

Example 1:

   Inv Qty     [     ]* Dmd     [    ]* Excess     Std Price     Extend $  

P/N ABC

     [     ]*     [     ]*   [     ]*   $ [     ]*   $ [     ]*

P/N DEF

     [     ]*     [     ]*   [     ]*   $ [     ]*   $ [     ]*

Total

           $ [     ]*

Additional Reserve

   $ [     ]*        

Customer Issue P.O. To Supplier

     $ [     ]*      

 

11.6.2 Customer will pay Supplier a monthly management fee per site as follows
based on the value of the inventory held in the contra-asset accounts at the
respective site:

 

- $[    ]*—$[    ]*    [    ]*% per month; - >$[    ]*—$[    ]*    $[    ]* per
month fixed fee;    - >$[    ]* $[    ]* per month fixed fee, plus [    ]*% per
month for the value of the inventory above $[    ]*.

The fee is an accommodation for the following contra-asset management costs
incurred by Supplier. The fee is intended to cover the costs of the following
activities:

 

  - cycle counts;

 

  - quarterly audits, not to exceed one day and one person Supplier support
unless discrepancies require additional support;

 

  - storage;

 

  - shrinkage;

 

  - insurance;

 

  - transportation between warehouses;

  - management / analysis / activity reporting.

 

11.6.4 Customer will provide purchase order and authorization to ship or scrap
within ten (10) days of notification, at quoted material price plus cost of
acquisition, for on hand material that is obsolete due to date code, or zero
demand in Forecast or other material Customer wants to remove from the contra
asset account. Quoted cost of acquisition is [     ]* percent ([     ]*%) for
the Americas, and [    ]* percent ([    ]*%) for Asia.

 

11.6.5 Supplier may take exception to certain material held in the Contra asset
accounts and request Customer take physical possession of such material.
Customer may request Supplier to hold inventory outside of buyback requirements.
The parties agree to negotiate in good faith such material, and reach a
resolution acceptable to both parties.

 

12.0 Customer Owned Tooling

All Customer tooling/equipment furnished to Supplier or paid for by Customer in
connection with this Agreement shall:

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

11 of 20



--------------------------------------------------------------------------------

  a) Be clearly marked and remain the personal property of Customer.

 

  b) Be kept free of liens and encumbrances.

 

  c) Be maintained and securely stored by Supplier, unless, otherwise agreed.
The determination of who shall be responsible for the maintenance expense will
be determined on a case by case basis.

 

  d) Be inventoried annually and a copy of such inventory shall be provided to
Customer.

Supplier shall securely store Customer property at its own risk and shall not
modify the property without the written permission of Customer. Upon Customer’s
request, Supplier shall redeliver the tooling/equipment to Customer in the same
condition as originally received by Supplier with the exception of reasonable
wear and tear.

Supplier shall provide to Customer periodic reports listing all Customer owned
tooling/equipment under Supplier’s possession and control. Supplier shall advise
Customer if the forecasted demand exceeds the capacity provided by both the
customers tooling and the suppliers overall capacity. Such notice shall be
provided with sufficient time to allow the Customer to take required action.

 

13.0 Confidential Information

 

13.1. Supplier and Customer agree to execute, as part of this Agreement, a
Nondisclosure Agreement for the reciprocal protection of confidential
information.

 

13.2. Subject to the terms of the Nondisclosure Agreement and the proprietary
rights of the parties, Supplier and Customer agree to exchange, at least
semi-annually, relevant process development information and business plans.

 

14.0 Warranty

 

14.1. Supplier warrants for a period of [     ]* from the date of manufacture,
or [     ]* months for Products Supplier hubs for demand pull, that (i) the
Product will conform to the specifications applicable to such Product at the
time of its manufacture, which are furnished in writing by Customer and accepted
by Supplier; (ii) such Product will be of good material (supplied by Supplier)
and workmanship and free from defects for which Supplier is responsible in the
manufacture; (iii) such Product will be free and clear of all liens and
encumbrances and that Supplier will convey good and marketable title to such
Product. In the event that any Product manufactured shall not be in conformity
with the foregoing warranties Supplier shall, at Customer’s option, either
credit Customer the purchase price paid by Customer for such Product, or, at
Supplier’s expense, replace, repair or correct such Product. The foregoing
constitutes Customer’s sole remedies against Supplier for breach of warranty
claims.

 

14.2. Supplier shall have no responsibility or obligation to Customer under
warranty claims with respect to Products that have been subjected to abuse,
misuse, accident, alteration, neglect or damaged in repair by other than
Supplier personnel.

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

12 of 20



--------------------------------------------------------------------------------

14.3. Supplier agrees to transfer to Customer any transferable warranty made to
Supplier by its vendors with respect to materials included in or comprising
Products.

THE WARRANTIES CONTAINED IN THIS SECTION ARE IN LIEU OF, AND SUPPLIER EXPRESSLY
DISCLAIMS AND CUSTOMER WAIVES, ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED, STATUTORY OR ARISING BY COURSE OF DEALING OR PERFORMANCE,
CUSTOM, USAGE IN THE TRADE OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A PARTICULAR USE.

 

14.4. In the case of non-conforming Product (excluding defects caused by
Customer) the Supplier will be responsible for all rework costs associated with
the non-conforming board. The Supplier will use all commercial means necessary
to meet all scheduled Delivery Date requirements.

 

14.5. CONFIDENTIALITY

 

14.5.1 The parties shall treat the terms and conditions and the existence of
this Agreement as Confidential Information (as such term is defined in the NDA
referenced below).

 

14.5.2 Confidential Information. Upon execution hereof, the parties shall comply
with the provisions of that Non-Disclosure Agreement executed by Supplier and
Customer on (the “NDA”). Notwithstanding any identification of information
exchanged hereunder as Confidential Information as defined in the NDA, Supplier
specifically acknowledges that in order to manage, monitor, and resolve demand,
inventory, supply and production issues directly relating to the manufacture and
fulfillment of Customer’s products, Customer must share a variety of Supplier’s
information and data, as well as some or all of this Agreement, with other third
parties involved in the manufacture of Customer’s products. Accordingly,
Customer must be and Supplier acknowledges that Customer is free to disclose to
those necessary third parties, but not to any competitors of Supplier, data and
information provided to Customer by Supplier solely as necessary to manage and
resolve component supply and production issues relating to Customer’s products
and provided that such third parties have agreed in writing to maintain the
confidentiality of such Confidential Information.

 

14.5.3

Neither party may use the other party’s name in advertisements, news releases,
publicity statements, financial statement filings (unless in areas specifically
required to meet General Accepted Accounting Principles (GAAP) or Securities
Exchange Commission (SEC) filing requirements) or disclose the existence of this
Agreement, nor any of its details or the existence of the relationship created
by this Agreement, to any third party without the specific, written consent of
the other. If disclosure of this Agreement or any of the terms hereof is
required by applicable law, rule, or regulation, or is compelled by a court or
governmental agency, authority, or body: (i) the parties shall use all
legitimate and legal means available to minimize the disclosure to third parties
of the content of the Agreement, including without limitation seeking a
confidential treatment request or protective order; (ii) the party compelled to
make and disclosure shall inform the other

 

13 of 20



--------------------------------------------------------------------------------

 

party at least ten (10) business days in advance of the disclosure; and
(iii) the party compelled to make disclosure shall give the other party a
reasonable opportunity to review and comment upon the disclosure, and any
request for confidential treatment or a protective order pertaining thereto,
prior to making such disclosure. The parties may disclose this Agreement in
confidence to their respective legal counsel, accountants, bankers, and
financing sources as necessary in connection with obtaining services from such
third parties.

 

14.5.4 Neither party may use the other party’s name or trademarks in
advertisements, materials, web sites, press releases, interviews, articles,
brochures, banners, letterhead, business cards, project reference or client
listings without the other’s written consent.

 

14.6. COMPLIANCE WITH LAWS; IMPORT/EXPORT

 

14.6.1 Compliance with Laws. Supplier warrants it has complied and shall comply
with all applicable laws, regulations and ordinances in effect at the time of
manufacture of each of the Products. Upon Customer’s reasonable request,
Supplier agrees to provide reasonable assistance to Customer to facilitate
compliance with such laws.

 

14.6.2 Import and Export. Supplier shall provide Customer with information and
assistance as may be reasonably required and requested in connection with
executing import, export, sales, and trade programs, including but not limited
to, manufacturer’s affidavits, harmonized tariff schedule, export control
classification number, qualification information (e.g. origin), and U.S. Federal
Communications Commission’s identifier when applicable. Customer shall reimburse
Supplier for all costs incurred to provide such information and assistance.

 

14.6.3 Compliance with Environmental Laws. Supplier shall comply with all
applicable environmental federal, state and local laws, regulations and
ordinances, including but not limited to the laws and regulations of the United
States, relating to this Agreement and Supplier’s manufacture of the Products
provided hereunder. In the event that Supplier’s performance of its obligations
under this Agreement requires the delivery to or handling by Customer of
hazardous materials as specified in the U.S. Department of Transportation, Title
49 or OSHA standards or regulations, Supplier will promptly notify in writing
Customer and upon request will provide Customer with material safety data sheets
and other documentation reasonably necessary for compliance with applicable laws
and regulations. Notwithstanding the foregoing, Supplier shall be fully
responsible under this Agreement for any liability resulting from its actions in
supplying or transporting hazardous materials or otherwise failing to comply
with environmental laws and regulations.

 

14.7 OWNERSHIP AND BAILMENT RESPONSIBILITIES

 

14.7.1

Any specifications, drawings, schematics, technical information, data, tools,
dies, patterns, masks, gauges, test equipment and other materials furnished to
Supplier by Customer or paid fork Customer shall (i) remain or become Customer’s
property, (ii) be used by Supplier exclusively for Customer’s orders, (iii) be
clearly marked as Customer’s

 

14 of 20



--------------------------------------------------------------------------------

 

property, (iv) be segregated when not in use, (v) be kept in good working
condition at Supplier’s expense, and (vi) be shipped to Customer, at Customer’s
expense, promptly on Customer’s demand or upon termination or expiration of this
Agreement, whichever occurs first. Any such property furnished by Customer to
Supplier that is marked or otherwise noted by Customer as being confidential
information will be treated by Supplier in accordance with the confidentiality
obligations set forth herein.

 

14.7.2 Supplier shall be liable for any loss of or damage to Customer’s property
while in Supplier’s possession or control, ordinary wear and tear excepted and
shall maintain and provide in effect appropriate property and casualty insurance
for the full replacement value of such Customer property.

 

15.0 Termination

 

15.1. If either party fails to meet any one or more of the terms and conditions
as stated in either this Agreement or the addenda, Supplier and Customer agree
to negotiate in good faith to resolve such default. If the defaulting party
fails to cure such default or submit an acceptable written plan to resolve such
default within thirty (30) days following notice of default, the nondefaulting
party shall have the right to immediately terminate this Agreement by furnishing
the defaulting party with written notice of termination.

 

15.2. This Agreement may be immediately terminated by either party should the
other party; (i) become insolvent; (ii) enter into or file a petition,
arraignment or proceeding seeking an order for relief under the bankruptcy laws
of its respective jurisdiction; (iii) enter into a receivership of any of its
assets or; (iv) enter into a dissolution of liquidation of its assets or an
assignment for the benefit of its creditors.

 

15.3. Either Supplier or Customer may terminate this Agreement without cause by
giving six (6) months advance written notice to the other party.

 

16.0 Dispute Resolution

 

16.1. In the spirit of continued cooperation, the parties intend to and hereby
establish the following dispute resolution procedure to be utilized in the
unlikely event any controversy should arise out of or concerning the performance
of this Agreement.

 

16.2. It is the intent of the parties that any dispute be resolved informally
and promptly through good faith negotiation between Supplier and Customer.
Either party may initiate negotiation proceedings by written notice to the other
party setting forth the particulars of the dispute. The parties agree to meet in
good faith to jointly define the scope and a method to remedy the dispute. If
these proceedings are not productive of a resolution, then senior management of
Supplier and Customer are authorized to and will meet personally to confer in a
bona fide attempt to resolve the matter.

 

16.3.

Should any disputes remain existent between the parties after completion of the
two-step resolution process, set forth above, then the parties shall, if
mutually agreed, promptly submit any dispute to mediation with an independent
mediator or to arbitration with a single arbitrator pursuant to the rules of the
American Arbitration Association. Failing

 

15 of 20



--------------------------------------------------------------------------------

 

mutual agreement to mediate or arbitrate, each party shall be free to seek
recourse in a court of competent jurisdiction.

 

16.4. The parties agree that claims or actions related to confidentiality,
bankruptcy, intellectual property or non-payment of monies due under this
Agreement may be brought in a court of competent jurisdiction without prior
dispute resolution as described above.

 

17.0 Limitation of Liability

IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, OR TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT LIABILITY, OR OTHERWISE, SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY DAMAGES OF ANY KIND WHETHER OR NOT EITHER PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE.

 

18.0 Patent, Copyright and Trademark Indemnity

Supplier will, at its expense, defend, indemnify and hold harmless Customer and
its officers, directors, employees and agents from and against any and all
losses, costs, liabilities and expenses (including reasonable attorneys’ fees)
arising out of any action brought against Customer or any of its customers based
on a claim that (i) Supplier’s manufacturing process for the Products infringes
the intellectual property rights of any third party, or (ii) Products
manufactured by Supplier that fail to conform to Customer’s specifications,
whether due to defects or engineering changes by Supplier, infringe the
intellectual property rights of any third party, to the extent that such claim
would have been obviated if such products were manufactured according to
Customer’s specifications.

Customer will, at its expense, defend, indemnify and hold harmless Supplier and
its officers, directors, employees and agents from and against any and all
losses, costs, liabilities and expenses (including reasonable attorneys’ fees)
arising out of any action brought against Supplier based on a claim that the
Products manufactured in compliance with Customer’s specifications infringe the
intellectual property rights of a third party.

The indemnification obligations specified above arise only if the indemnified
party: (i) gives the indemnifying party prompt notice of any such claims;
(ii) permits the indemnifying party to direct the defense and the settlement of
such claims; (iii) and renders reasonable assistance and cooperation to the
indemnifying party.

 

19.0 General

 

19.1.

Each party to this Agreement will maintain insurance to protect itself from
claims (i) by the party’s employees, agents and subcontractors under Worker’s
Compensation and Disability Acts, (ii) for damages because of injury to or
destruction of tangible property resulting out of any negligent act, omission or
willful misconduct of the party or the party’s employees or subcontractors,
(iii) for damages because of bodily injury, sickness, disease or death of its
employees or any other person arising out of any negligent act,

 

16 of 20



--------------------------------------------------------------------------------

 

omission, or willful misconduct of the party or the party’s employees, agents or
subcontractors.

 

19.2. Neither party shall delegate, assign or transfer its rights or obligations
under this Agreement, whether in whole or part, without the prior written
consent of the other party.

 

19.3. Failure by either party to enforce any provision of this Agreement shall
not be deemed to be a continuing waiver or a waiver of any other default or
other term and condition.

 

19.4. Neither party shall be liable for any failure or delay in its performance
under this Agreement due to acts of God, acts of civil or military authority,
fires, floods, earthquakes, riots, wars or any other cause beyond the reasonable
control of the delayed party provided that the delayed party: (i) gives the
other party written notice of such cause within five (5) days of the discovery
of the event; and (ii) uses its reasonable efforts to remedy such delay in its
performance.

 

19.5. This Agreement shall be governed by, and construed in accordance with the
laws of the State of California, excluding its conflict of laws provisions.

 

19.6. Neither party shall have or shall represent that it has any power, right
or authority to bind the other party or to assume or create any obligations or
responsibility express or implied, on behalf of the other party or in the other
party’s name.

 

19.7. Nothing stated in this Agreement shall be construed as constituting a
partnership or joint venture, or as creating the relationship of employer and
employee, franchiser or franchisee, master or servant or principal or agent.

 

19.8. Supplier is to maintain at all times a “core” Customer focus team. A
“core” team is defined as a program manager, materials/commodity specialist,
manufacturing engineer, and a production control specialist. The team should be
modified at all times to support changes in business or demand as required.

 

19.9. In the case of a transfer of material assets, fixtures, and procedures
from one Supplier site to another, due to a program transfer that is caused by
performance issues at the Supplier site, Supplier will pay for all shipping and
related costs and expenses. This will include the following:

 

  a) Packaging of material and or fixtures.

 

  b) Freight cost associated with the transfer.

 

  c) Successful receipt and set-up of all material, fixtures, and equipment.

 

  d) Transfer must be completed in a time frame that will not negatively effect
delivery of Product to Customer.

 

19.10. In the case of program re-deployment to a non-Supplier location the
following will occur:

 

  a. Customer and Supplier will work in good faith to mutually re-deploy all
material, fixtures, and associated assets to its final destination.

 

17 of 20



--------------------------------------------------------------------------------

19.11. If the Customer chooses to transfer any of the assemblies to another
non-Supplier manufacturing site due to Supplier’s inability to supply the
assemblies in accordance with quality and delivery requirements (the
determination that Supplier can not perform must be mutually agreed to), the
Customer will not be responsible for the payment of the Supplier’s material
overhead fee when procuring material from Supplier.

 

20.0 Notices

Notices hereunder are deemed to be given when hand delivered, e-mailed, faxed or
mailed first class, postage prepaid to the addresses of the parties as set forth
herein, or such other addresses as shall be furnished in writing by either
party.

 

21.0 Records and Audits

Supplier shall keep complete, correct and accurate books of account containing
all records that are required according to Supplier’s business processes and
policies, and in order to allow Customer to determine the accuracy of the prices
charged to Customer under this Agreement and to verify the efforts of Supplier
to reduce such prices.

Solectron shall, upon request from Customer at time of Quarterly Cost Review,
provide to Customer:

A report that identifies, by assembly, quantity and such other attributes as are
relevant, all finished goods, work in progress, Parts and other items held or
ordered by Solectron (i) for which Customer is or may become liable to pay
Solectron under any provision of this Agreement, and (ii) in addition to the
foregoing, those that Solectron intends to use in producing Products.

For the verification of component pricing, Solectron shall provide Customer
Weighted Average Actual Price (WAAP) data for components, at the Customer part
number level.

All WAAP information disclosed between the parties shall be deemed Confidential
Information. Customer shall not reveal WAAP data to component suppliers,
distributors, other contract manufacturers, or any other third parties, either
directly or indirectly. The parties acknowledge that improper disclosure of WAAP
data to suppliers could result in irreparable damage to procurement leverage;
therefore, each party agrees to take prompt corrective action for any improper
disclosure and to take disciplinary action where appropriate.

 

   WAAP (Weighted Average Actual Price) is a systems generated formula
WAAP = [    ]*       ** WAAP recalculates on a daily basis.

The Supplier agrees to provide access to the following types of information with
respect to Solectron’s performance of its obligations under this Agreement on an
as needed basis:

 

* - Confidential Treatment Requested. Omitted portions filed with the SEC.

 

18 of 20



--------------------------------------------------------------------------------

  •  

Component business awards where such awards are specified by Customer

 

  •  

Yield data at board test and final test

 

  •  

Rework and scrap rates

 

  •  

Supplier performance ratings

 

  •  

Factory cycle-time

 

  •  

Component lead times

 

  •  

Freight costs

 

  •  

Inventory visibility

 

  •  

ECN tracking and effectiveness

 

  •  

Summaries of Customer shipments and billings

 

  •  

Other information to be provided based on mutual agreement of both parties

 

22.0 This Agreement is the complete and exclusive understanding of the parties
on this subject matter and this Agreement supercedes any previous agreements,
either oral or written, relating to the subject matter herein. No alterations or
modifications to this Agreement shall be binding upon either Supplier or
Customer unless made in writing and signed by an authorized representative of
each.

 

23.0 Backups

 

23.1. Supplier shall identify a secondary manufacturing site that can assume
within a commercially reasonable time period, all manufacture of Customer’s
Products in the event the primary manufacturing site becomes incapable of
executing the Customer’s requirements.

 

  1. The capacity and capabilities of the secondary site should be
updated/reviewed quarterly as part of the QBR.

 

23.2. Supplier shall archive, in a location that is geographically separate from
the current manufacturing site, all information necessary to relocate the
manufacturing process.

 

  1. Information to be archived will include, but is not limited to:

 

  a. Assembly processes and documentation

 

  b. Test processes and documentation

 

  c. Current AVL and contact list

 

  d. Packaging and shipping processes and documentation

 

  e. Current material pipeline

 

23.4. Archived information shall be refreshed on a weekly basis for dynamic data
and as needed for static data.

 

19 of 20



--------------------------------------------------------------------------------

Agreed:       Supplier:     Customer: Solectron Corporation     Teradyne, Inc.
By:  

/s/ Joe Regan

    By:  

/s/ James Federico

Name:   Joe Regan     Name:   James A. Federico Title:   Corp. VP     Title:  
VP, ATEOps Date:   11-24-03     Date:   11/21/2003

 

Supplier:     Solectron Technology Singapore Ltd.     By:  

/s/ Joe Regan

    Name:   Joe Regan     Title:   Vice President     Date:   11-24-03    

 

20 of 20